Citation Nr: 1701321	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  13-14 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, meniscal pathology, and patellofemoral chondromalacia of the bilateral knees.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar/low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to August 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded these issues to the RO for further development in May 2015.  Thereafter, the RO continued the denial of each claim as reflected in the October 2015 supplemental statement of the case (SSOC) and returned these issues to the Board for further appellate consideration.

The issue of entitlement to an increased disability rating for service-connected lumbar/low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current diagnoses of osteoarthritis, meniscal pathology and patellofemoral chondromalacia of the bilateral knees are related to active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, osteoarthritis, meniscal pathology, and patellofemoral chondromalacia of the bilateral knees were incurred during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal with regard to the only claim being decided herein.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis for Service Connection

The Veteran contends that her current bilateral knee disorders are related to active military service.  Specifically, she asserts that she has experienced recurrent bilateral knee pain from discharge to the present.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for a bilateral knee disorder, the evidence of record must show that the Veteran currently has the claimed disability.  A private medical opinion dated in November 2011 reveals that the Veteran was diagnosed with a meniscal pathology and patellofemoral chondromalacia of the bilateral knees.  VA examinations dated in May 2011 and August 2015 also reveal that the Veteran has a current diagnosis of osteoarthritis of the bilateral knee.  Thus, the Veteran has met the current disability requirement.  

With respect to the in-service disease or injury requirement, a June 1982 service treatment record reveals that the Veteran sought treatment for left knee pain after falling in a hole.  She was diagnosed with muscle strain.  The March 1995 Report of Medical History shows that the Veteran reported experiencing swollen or painful joints and "trick" or locked knee.  She noted that she had experienced bilateral knee pain off and on over the past year.  The physician documented that x-rays were normal.  The Veteran's March 1995 separation examination reveals that her lower extremities were evaluated as abnormal and the physician documented knees, mild crepitus right side.  Accordingly, the Veteran's service treatment records support the Veteran's assertion that she experienced problems with her bilateral knee to include pain during active military service.

Regarding the issue of whether the Veteran's current meniscal pathology and patellofemoral chondromalacia of the bilateral knee are related active military service, the record contains a positive medical opinion.  In this regard, a letter from a private orthopedist dated in November 2011 reveals that the Veteran was a known patient of his that suffered from bilateral knee pathology to include meniscal pathology and patellofemoral chondromalacia patella.  The orthopedist provided the opinion that it is at least as likely as not that her current bilateral knee condition is related to her in-service bilateral knee condition problems.  The Board finds it persuasive that there is no medical opinion that contradicts that the Veteran's current diagnoses of meniscal pathology and patellofemoral chondromalacia patella are related to her bilateral knee problems in service.  Moreover, although the orthopedist's rationale was limited, reading the opinion as a whole and in the context of the evidence of record, it indicates that the orthopedist based his opinion on his examination of the Veteran and accurate characterization of the documented in-service symptoms.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

With respect to the current diagnosis of osteoarthritis of the bilateral knee, the claims file contains conflicting medical opinions.  In this regard, a VA examiner in April 2011 provided the medical opinion that based on a review of the medical records the Veteran's bilateral knee osteoarthritis is at least as likely as not a continuation of the conditions and complaints noted on active duty.  She explained that the Veteran's entrance examination to the armed forces dated in December 1981 indicates that the Veteran was in good health.  As per her separation examination dated in March 1995, the Veteran complained of swollen and painful joints, locked knee, and bilateral knee pain and was found to have right knee crepitus.  There was also a progress note dated in June 1982 that she had left knee pain for five days after falling in a hole.  This medical opinion is probative and persuasive as to the issue of whether the Veteran's osteoarthritis of the bilateral knee is related to active military service as the examiner provided a clear rationale based on the medical evidence of record.  

In contrast, the claims file contains two VA medical opinions dated in September 2011 and August 2015 that assert the Veteran's osteoarthritis of the bilateral knee was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The September 2011 VA examiner explained that the Veteran had knee pain in 1982 with no chronic condition and crepitus is a normal exam finding.  The examiner noted that that there was no continuity found until 2009, 27 years after service.  The examiner determined that the knee condition is due to aging and or genetic predisposition.  This medical opinion is not adequate as the examiner did not address the lay statements from the Veteran or her sister regarding the Veteran experiencing recurrent knee pain from discharge from service to the present.  Furthermore, the Veteran had been out of service for about 16 years at the time to the September 2011 examination (not more than 27 years as stated by the examiner).  With respect to the August 2015 VA examiner, she explained that records of up to at least 16 years after leaving active duty military service note the Veteran did not have arthritis in her knees and that was confirmed on at least three separate x-rays from a time span of 1995 to 2011.  Records show that the Veteran was not only obese, but borderline morbidly obese and there is ample medical literature to support obesity is linked to arthritis.  The Board notes that the examiner did not explain the Veteran's report of bilateral knee pain during service and her and her sister's credible lay statements of experiencing recurrent bilateral knee pain since discharge from service.  In light of the foregoing, the Board finds that these VA medical opinions are of low probative value as to the issues of whether the Veteran's osteoarthritis of the bilateral knee is related to active military service.

After a review of the evidence to include the aforementioned medical opinions, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's current diagnoses of osteoarthritis, meniscal pathology, and patellofemoral chondromalacia of the bilateral knee are etiologically related to active military service.  The Board finds it persuasive that the evidence of record documents that the Veteran complained of bilateral knee pain during active military service, the March 1995 separation examination notes that the Veteran's knees were clinically evaluated as abnormal, the Veteran and her sister provided credible lay statements of the Veteran experiencing recurrent bilateral knee pain since discharge from service, and a positive private medical opinion relates her current diagnoses of meniscal pathology and patellofemoral chondromalacia of the bilateral knee to her knee conditions during active military service.  Furthermore, the Board finds no reason to accord more weight to the negative VA medical opinions over the positive medical opinion with respect to the Veteran's current diagnosis of osteoarthritis.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, the Board finds that entitlement to service connection for osteoarthritis, meniscal pathology, and patellofemoral chondromalacia of the bilateral knee is warranted.


ORDER

Entitlement to service connection for osteoarthritis, meniscal pathology, and patellofemoral chondromalacia of the bilateral knee is granted.




REMAND

With respect the Veteran's increased rating claim for lumbar/low back strain; the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

In this case, the findings of the Veteran's service-connected lumbar/low back strain documented in the most recent VA examination dated in August 2015 do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing of the thoracolumbar spine was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the examination inadequate.  Therefore, further examination is necessary prior to adjudicating the claim.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1. Contact the Veteran and elicit from her the appropriate information and consent, if necessary, to obtain any outstanding VA and/or  private treatment records with respect to the claim on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for an appropriate VA examination to determine the manifestations and current level of severity of her service-connected lumbar/low back strain in accordance with the current disability questionnaire.   The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.  With respect to range of motion testing, this information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.

The examiner must provide an explanation for any opinions expressed. 

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


